Case: 13-11417      Document: 00512631424         Page: 1    Date Filed: 05/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                    No. 13-11417                                    FILED
                                  Summary Calendar                              May 15, 2014
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESSE GUZMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:07-CR-35-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jesse Guzman, federal prisoner # 01991-051, appeals the denial of his
motion for modification of his restitution order and payment plan under 18
U.S.C. § 3664(k). The district court gave no reasons for its decision. We affirm
in part and vacate and remand in part.
       To the extent Guzman’s motion may be liberally construed as a challenge
to the district court’s existing restitution order, rather than as a challenge to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11417    Document: 00512631424    Page: 2   Date Filed: 05/15/2014


                                No. 13-11417

the payment plan created by the Bureau of Prisons under the Inmate Financial
Responsibility Program (IFRP), Guzman properly invoked § 3664(k).           See
United States v. Diggs, 578 F.3d 318, 319-20 (5th Cir. 2009). But his cryptic
assertions provide no discernible basis for relief. The judgment is AFFIRMED
IN PART as it pertains to any claims concerning the district court’s existing
restitution order under § 3664(k).
      In all other respects, Guzman seeks modification of the IFRP plan. He
must seek this relief under 28 U.S.C. § 2241 in the district of incarceration
after exhausting all administrative remedies. See Diggs, 578 F.3d at 319-20.
Guzman sought relief in the correct district. But the district court did not
consider his request under § 2241. Moreover, there is no evidence concerning
exhaustion, and the Government has not had an opportunity to address
Guzman’s request. We therefore VACATE AND REMAND IN PART so that
the district court can consider Guzman’s request under § 2241 and determine
whether he has exhausted his administrative remedies.
      The judgment is AFFIRMED IN PART and VACATED AND
REMANDED IN PART.




                                     2